Title: Enclosure: Articles of Agreement, 21 October 1757
From: Ramsay, William,Dinwiddie, Robert
To: Washington, George



[21 October 1757]

Articles of Agreement indented made & Agreed upon this Twenty first day of October in the Year of our Lord One thousand Seven hundred & fifty Seven, Between William Ramsay of the County of Fairfax of the One part & the honble Robert Dinwiddie Esquire his Majestys Lieutenant Governor & Commander in Chief of the Colony & Dominion of Virginia for & in behalf of the Said Colony & Dominion of the Other part.
Imprimis the Said William Ramsay for the considerations herein Aftermention’d, doth Covenant & Agree to & with the Said Robert Dinwiddie that he the Said William Ramsay Shall & will from After the first day of Novemr nixt ensuing the date hereof till the first day of August wc. Shall be in the Year of our Lord 1758, At his own proper Cost & Charge find & provide for every Officer & Soldier that shall be in the pay of this Collony within the Counties of Frederick & hampshire during all the time Aforesaid & for Six Women to be allowed to each Company of Soldiers the following provisions (that is to Say) for every man or Woman each one pound of Good & merchantable flower or bread & one pound of Good Sound pork, or One & an half pound of Good Sound beef, for every day during the time Aforesaid, And the Said William Ramsay doth further covenant & Agree to & with the Said Robt Dinwiddie that he the Said Wm Ramsay Shall & will at his own proper cost & charge provide a proper person, at all & every the fortifications within the Counties Aforesaid, that are Garrison’d with Officers & Soldiers that are Actualy in the pay of this Colony, who Shall every week during the time Aforesaid at Such time or times in the week & to Such person or persons as Shall be Appointed by the commanding Officer at the said Fortifications issue & deliver the provisions Aforesaid in the following manner, that is to Say, The pork in four & the beef in Six pound pieces, clear of heads & Shanks, being the Allowance for four persons in a mess, And the Said Wm Ramsay doth further covenant & Agree to &

with the Said Robt Dinwiddie that he the Sd Wm Ramsay Shall & will at his own proper cost & Charge transport the provisions Aforesaid to the difft forts or to Such Other place or places in the Counties Aforesaid as Shall be Appointed by Collo. George Washington or the Commanding Officer for the time being And whereas there are Several Sorts of provisions remaining at Winchestr & the forts within the Counties Aforesaid, he the Said Wm Ramsay doth further covenant & Agree to & with the Said Robt Dinwiddie that he the Said Wm Ramsay Shall & will take the Said provisns to his own Accompt & give the Government Credit for the same, After the following rates, that is to say, for every bushell of Salt that Shall be deliver’d him at Winchester the Sum of six Shillings, & at any the Outforts the Sum of Ten Shillings, for every hundred Pounds of flower the Sum of nine Shillings for every pound of bacon the Sum of threepence, for every pound of dried or pickeld beef the Sum of twopence halfpenny, & for every hundred pounds of biscuit the Sum of twelve Shillings & Sixpence, & the Said Wm Ramsay doth further covenant & Agree to & with the Said Robt Dinwiddie That the Said Wm Ramsay Shall & will Supply all & every the forts Aforesaid with a Sufficient Number of Candles during All the time Aforesaid, And that if any Indians in Allaiance with this Colony, Shall at any time during the time Aforesaid come into either of the Counties Aforesaid, he the Said Wm Ramsay Shall & will (upon receipt of an order from Captain Gist for that purpose) provide them a Sufficient Quantity of fresh provisions, And the Said Wm Ramsay for himself his heirs, Executors & Administrators doth further covenant & Agree to & with the Said Robt Dinwiddie that he the said Wm Ramsay his heirs Executors & Administrators Shall & will at all times well & truely Account with the Said Robt Dinwiddie or the commander in chief of this Collony for the time being for all Such Sum or Sums of money & provisions as he the Said Wm Ramsay Shall from time to time receive from the Said Robt Dinwiddie for Supplying the Officers Soldiers & Women Aforesaid who wt. provisions as Aforesaid. And the Said Robt Dinwiddie for & ⟨on⟩ behalf of the Said Collony & dominion doth covenant and Agree to & with the Said Wm Ramsay to pay or cause to be paid to the Said Wm Ramsay at or before the Sealing & delivery of these Articles of Agreement the Sum of £1500 Curt

money wc. said Sum Shall be Accounted for by ⟨the⟩ Said Wm Ramsay his heirs Executors & Administrators & to allow the Said Wm Ramsay the Sum of Sixpence ⅌ day for every Officer Soldier & Woman that he the Said Wm Ramsay Shall provide with provisions as Aforesaid provided the Said number of Women dont Exceed Six for each Compa. of Soldiers. And the Said Robt Dinwiddie doth further covenant & Agree to & with the Said Wm Ramsay that the Said Robt Dinwiddie will well & truly pay or cause to be paid to the Said Wm Ramsay the Sum of Eight pence ⅌ day for every Indian that shall be Supplyd by him the said Wm Ramsay with fresh provisions as Aforesaid, & the Sum of Six pence for every pound of Candles that Shall be us’d in the Several forts Aforesaid provided by the Said Wm Ramsay And that if any of the forts to wc. the Said Wm Ramsay Shall have transported any provisions Shall be evacuated in that case the provisions So by the said Wm Ramsay to that place transported Shall be from thence transported to Such place as the commanding Officer Shall Apoint at the cost & Charge of the Governmt and if the fort or forts to wc. Such provisions Shall by the Said Wm be transported Shall be taken by the Enemy or the provisions taken as they are transporting the Governmt Shall pay the said William for the Same, And the carriage thereof &, it is further Agreed by & between the parties Aforesaid that all the provisions that shall be provided by the Said Wm Ramsay before they are receivd from the Said Wm Ramsay Shall be inspected by any two persons as shall be Appointed by Collo. George Washington or the commanding Officer for the time being. In Witness whereof the parties to these presents have interchangably Set their hands & Affixt the day and Year first Above written.
 
Wm Ramsay L. S.
Robt Dinwiddie L. S.
Sign’d Seald & deliverd in the presence of  John Tabb  Wm WithersA true Copy from the Original

